           Case 1:20-cv-02262-EGS Document 14 Filed 08/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------ x
- - - - - - - RICHARDSON,
TERESA        -                      CHRISTOPHER CARROLL,                            :
GINA ARFI, and AIDA ZYGAS,                                                           :
                                                                                     :
                                        Plaintiffs,                                  :            Case No. 20-cv-02262 (EGS)
                    -against-                                                        :
                                                                                     :
DONALD J. TRUMP, in his official capacity as President of :
the United States,                                                                   :
                                                                                     :
LOUIS DEJOY, in his official capacity as Postmaster                                  :
General of the United States, and                                                    :
                                                                                     :
UNITED STATES POSTAL SERVICE,                                                        :
                                                                                     :
                                        Defendants.                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - :x-
                                                                                     :
              PLAINTIFFS’ APPLICATION FOR A PRELIMINARY                              :           INJUNCTION
                                                                                     :
          Plaintiffs Teresa Richardson, Christopher Carroll, Gina Arfi,              : and Aida Zygas (collectively
                                                                                     :
“Plaintiffs”), by and through their undersigned counsel, hereby move                 : this Court, pursuant to Rule 65 of
                                                                                     :
the Federal Rules of Civil Procedure and Local Rule 65.1, for a preliminary          :         injunction.
                                                                                     :
          For the reasons stated in Plaintiffs’ accompanying Memorandum              :      of Points and Authorities and
                                                                                     :
the declarations and exhibits attached thereto (filed concurrently herewith), Plaintiffs respectfully request
                                                                                     :
                                                                                     :
that this Court enter an Order directing Defendants Donald J. Trump, Louis DeJoy, and the United States
                                                                                     :
Postal Service (“USPS”) to: (1) return postal operations and restore                 :    postal service to that in place
                                                                                     :
on January 1, 2020; (2) replace or restore the removed the high-speed                :         sorting machines and
                                                                                     :
mailboxes that have been taken out of service and put them back                      : into operation; (3) restore

overtime pay and lift the hiring freeze so that USPS can hire additional employees when and

where necessary to ensure the timely processing and delivery of mail-in ballots; (4) make all late

mail deliveries instead of letting mail be delayed or go undelivered; (5) restore seasoned

employees to their former positions, including the employees who were reassigned or displaced
          Case 1:20-cv-02262-EGS Document 14 Filed 08/20/20 Page 2 of 2




in the recent USPS reorganization; and (6) refrain from any and all other conduct that is intended

to interfere and/or interferes with Plaintiffs’ fundamental right to vote in United States elections,

including but not limited to the 2020 presidential election. Plaintiffs further respectfully request that

this Court appoint a special master to oversee compliance with the Order.

        A proposed Order is filed concurrently herewith.

Dated: Washington, D.C.
       August 20, 2020
                                                        Respectfully submitted,

                                                        BERG & ANDROPHY

                                                         /s/ David H. Berg
                                                        David H. Berg
                                                        (pro hac vice forthcoming)

                                                         /s/ Joel M. Androphy
                                                        Joel M. Androphy
                                                        D.D.C. Bar No. 999769

                                                        James W. Quinn
                                                        (pro hac vice forthcoming)

                                                        120 West 45th Street, 38th Floor
                                                        New York, NY 10036
                                                        Tel: (646) 766-0073

                                                        Attorneys for Plaintiffs

                                                        OF COUNSEL:

                                                        Kathryn Page Berg
                                                        120 West 45th Street, 38th Floor
                                                        New York, NY 10036
                                                        (pro hac vice forthcoming)
                                                        Tel: (646) 766-0073




                                                    2
